Citation Nr: 1532297	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-27 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of $1,572.00 in disability compensation benefits.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1998 to June 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision by the Committee on Waivers and Compromises (COWC) at the RO in St. Paul, Minnesota. 


FINDINGS OF FACT

1.  The Veteran was granted service connection for several disabilities in October 2006 and was assigned a combined compensation rating of 20 percent for these disabilities, effective April 9, 2006.
 
2.  The Veteran was incarcerated for a felony conviction in January 2010. 

3.  VA received notice of the details of the Veteran's incarceration in June 2010.

4.  The Veteran is married with three children and his spouse filed a claim for an apportionment in December 2010.

5.  The Veteran is now entitled to a 10 percent VA compensation benefits while he is incarcerated and his family is receiving an apportionment equivalent to remainder which would have been withheld due to the Veteran's incarceration.

6.  A waiver of recovery of the overpayment would not result in unjust enrichment and recovery of the overpayment would defeat the purpose for which the benefits were awarded. 





CONCLUSION OF LAW

The recovery of the overpayment of VA compensation benefits in the amount of $1,572 is against equity and good conscience and, therefore, the criteria for waiver of the overpayment have been met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.660(a), 3.665 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

As explained below, the Board finds that the Veteran is entitled to a waiver of overpayment of VA compensation benefits in the amount of $1,572.

VA is authorized to grant a waiver of recovery of indebtedness when collection of the debt would be against "equity and good conscience."  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962, 1.963(a), 1.965.  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

When there is no indication of fraud, misrepresentation, or bad faith in the record, as in this Veteran's case, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience.  38 C.F.R. §§ 1.962, 1.965.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship (whether collection would deprive the debtor of basic necessities), (4) whether collection would defeat the purpose of an existing benefit to the Veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

An October 2006 rating decision granted the Veteran service connection for a generalized anxiety disorder, for tinnitus, and for gastroesophageal reflux disease.  He was assigned a 20 percent combined rating for these disabilities, effective from April 2006.    

In June 2010 VA discovered via matching programs that the Veteran had been incarcerated in January 2010 for a felony.  Thereafter VA informed the Veteran that a veteran who is incarcerated in excess of 60 days for conviction of a felony and is rated 20 percent or more disabled shall be paid compensation at the rate of 10 percent beginning on the 61st day of incarceration.  

VA notified the Veteran that he had received a 20 percent rating from March 28, 2010 to May 18, 2011 when he was only entitled to a 10 percent rating due to his incarceration.  VA informed the Veteran that this resulted in an overpayment in the amount of $1,572.00 and requested that he repay VA for this debt.    

In December 2010 the Veteran's spouse filed a claim for an apportionment of the Veteran's compensation benefits.  In May 2011 the spouse was informed that she had been granted an apportionment of the Veteran's benefits at $120 per month (the equivalent of 20 percent less the 10 percent that the Veteran continues to get while he is incarcerated), effective from May 1, 2011.

In June 2011, the Veteran filed a timely request for a waiver of repayment of the overpayment.  He stated that his wife and kids had been using the entire 20 percent compensation benefits since his incarceration.  He pointed out that he has zero income and that if his 10 percent is withheld to repay the debt his wife and kids will be short $120 a month.

In July 2011 the COWC denied the Veteran's request for a waiver.  On his August 2011 notice of disagreement (NOD) the Veteran admitted that he was at fault for not notifying VA within 60 days of incarceration, but stated that he was unaware of the requirement.  He went on to note that currently he gets 10 percent and his wife gets 10 percent.  He then pointed out that if he had known to inform VA upon his incarceration there would have been no debt (and VA would have paid out the same amount of money to his family that it already had, but without creation of a debt).  The Veteran asserted that his wife and kids had used the full 20 percent disability compensation paid during his incarceration.  He reported that even now his own 10 percent goes to his wife and kids.  He pointed out that this shows that there has been no unfair gain on his part.  He stated that taking away his 10 percent to repay his debt would only impact his wife and kids and he asked that VA not punish his family for his mistake.

The Board in essence agrees with the Veteran.  Considering the Veteran and his family as one entity, they were entitled to the same amount of compensation benefits whether it was paid at the 20 percent rate directly to the Veteran, or if it was paid as two separate amounts, with 10 percent going to the Veteran and remainder of the 20 percent apportioned to the Veteran's spouse.  Consequently, waiver of the overpayment would not result in unjust enrichment as the Veteran and his family as they had eligibility to receive the amount that the RO determined had been overpaid.  

The Board recognizes that there is some fault on the part of the Veteran for failing to report his incarceration to VA.  However, in this case the overwhelming factor to be considered is that recoupment of the overpayment would nullify the objective for which the benefits were intended.  The Board finds that it would be against equity and good conscience to require the Veteran and his family to repay a portion of the VA compensation for which they were completely entitled to receive other than due to the Veteran's lack of knowledge of the VA law during a time of great turmoil in his life.  Accordingly, a waiver of recovery of an overpayment of $1,572.00 in disability compensation benefits is warranted.  38 C.F.R. § 1.965.
 

ORDER

Entitlement to a waiver of recovery of an overpayment of $1,572.00 in disability compensation benefits is granted.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


